Respondent, who was admitted to the Bar by this court in 1976, has submitted a petition and affidavit in support of his tender of resignation as an attorney and counselor-at-law in accordance with section 806.8 of this court’s rules (22 NYCRR 806.8).
In his papers, respondent, who is represented by counsel, sets forth that he is acting freely and voluntarily and is fully *840aware of the consequences of his resignation. He further states that he is aware of a pending investigation or inquiry by petitioner Committee on Professional Standards concerning his conviction, upon his guilty plea, on March 31, 1987 in United States District Court for the Northern District of New York, of the felony of conspiring to defraud the United States in violation of 18 USC § 371. Respondent sets forth in detail the facts underlying his plea and conviction in Federal court. Finally, respondent asserts that he does not contest any allegations of professional misconduct related to the Federal conviction and recognizes that his failure to do so at the present time precludes him from asserting his innocence of such charges of professional misconduct.
We conclude that respondent’s petition and affidavit comply with the requirements of the above-mentioned section of this court’s rules. Accordingly, respondent’s application is granted, his resignation is accepted and he is ordered disbarred, effective immediately (22 NYCRR 806.8 [b]).
In view of this disposition, petitioner’s motion for an order suspending respondent pursuant to Judiciary Law § 90 (4) (f) is, upon consent of petitioner, marked withdrawn.
Application to resign granted and resignation accepted; respondent ordered disbarred as an attorney and counselor-at-law, effective immediately. Mahoney, P. J., Kane, Main, Casey and Weiss, JJ., concur.